Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments and amendments with respect to claims 1-48 have been considered but are not persuasive.

Applicant arguments contended that prior art (Li , WO 2016/112510 A1)) of rejection did not specifically disclose “receiving, by the UE from one or multiple base stations, a non-cell specific paging message, descrambling, by the UE, the non-cell specific paging message based at least in part on the one or more parameters, and determining,  by the UE, to refrain from responding to the descrambled non-cell specific paging message” and “determining, by the UE, to refrain from responding to the descrambled non-cell specific paging message”.

Applicant points out that Li  (WO 2016/112510 A1) is a machine translation.  Examiner agrees, and further provides that Li  (WO 2016/112510 A1) was listed on Information Disclosure Statement field 5/29/19 by Applicant. There was no specific translation or English copy provided, therefore, a machine translation was secured by Examiner. 
The teachings of Li have been further clarified to address Applicant’s concerns. 
Li discloses method, apparatus, non-transitory computer-readable medium and apparatus for receiving paging messages in wireless communications, comprising:
Receiving (see “UE receives” 201 in fig. 4), by a user equipment (UE), one or more parameters for descrambling non-cell specific paging messages (see  203, 201 in fig. 4, configuration information of a first paging resource according to a first paging indication and paging scrambling code);
receiving, by the UE from one or multiple base stations, a non-cell specific (see page 9, paragraph 2, the page area is for “all paging resources” of the paging zone, therefore because it is for ‘all’ it is not cell specific) paging message (see 201, 203 in fig. 4, multiple cells of the paging area, not specific of any type); and
descrambling, by the UE, the non-cell specific paging message based at least in part on the one or more parameters (see “configured to receive, on the first paging resource according to the paging indication and by using first paging scrambling 

 	WO 2016/112510 A1 discloses determining (UE determines the according to received PDCCH indication, page 8, paragraphs 1-4), by the UE (see UE processing module of UE of paragraph 10 on page 4), to refrain from responding (see “paging by the UE”, paragraph 1, page 8, here the processing module is able to determine based on paging indicator paragraph where the UE determines if paging area is paged and which, furthermore receiving the paging indicator and other parameters allow UE to take actions and communicate information as vigorously known anticipated in the art, such as initiating RACH process by sending a RACH preamble to the eNB, providing measurement information, location update, SIB1, initiate reacquisition of system information etc., all of these are commonly known in LTE systems) to the descrambled non-cell specific paging message (this is in regards to now descrambled message based on scrambling code as mentioned on page 7, paragraph 6, inter alia) based at least in part on one or more service information parameters in the non-cell specific paging message (see at least parameters listed in paragraph 2, page 8, including RNTI).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 23, 43 & 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by . Li (WO 2016/112510 A1)(IDS from WIPO Search Report).

Regarding claims 1, 23, 43 & 37, Li discloses method, apparatus, non-transitory computer-readable medium and apparatus for receiving paging messages in wireless communications, comprising:
Receiving (see “UE receives” 201 in fig. 4), by a user equipment (UE), one or more parameters for descrambling non-cell specific paging messages (see  203, 201 in fig. 4, configuration information of a first paging resource according to a first paging indication and paging scrambling code);
receiving, by the UE from one or multiple base stations, a non-cell specific (see page 9, paragraph 2, the page area is for “all paging resources” of the paging zone, therefore because it is for ‘all’ it is not cell specific) paging message (see 201, 203 in 
descrambling, by the UE, the non-cell specific paging message based at least in part on the one or more parameters (see “configured to receive, on the first paging resource according to the paging indication and by using first paging scrambling code, a first paging message sent by the base station”, see page 7, top further illustrated in 203 in fig. 4).

 	WO 2016/112510 A1 discloses determining (UE determines the according to received PDCCH indication, page 8, paragraphs 1-4), by the UE (see UE processing module of UE of paragraph 10 on page 4), to refrain from responding (see “paging by the UE”, paragraph 1, page 8, here the processing module is able to determine based on paging indicator paragraph where the UE determines if paging area is paged and which, furthermore receiving the paging indicator and other parameters allow UE to take actions and communicate information as vigorously known anticipated in the art, such as initiating RACH process by sending a RACH preamble to the eNB, providing measurement information, location update, SIB1, initiate reacquisition of system information etc., all of these are commonly known in LTE systems) to the descrambled non-cell specific paging message .


Claims 24-25, 2-3, 38-39, 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2016/112510 A1)(Suggested in IDS from WIPO Search Report) in view Ng et al. (US 2015/0092768 A1).
Regarding claim 24, 38 & 44, Li does not specifically disclose however Ng discloses wherein the one or more parameters are related to a virtual cell ID common for base stations in a paging broadcast area (virtual cell ID [0157]).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of NG with that of Li. Doing so would conform to well-known standards in the art of invention.
Regarding claim 25, 39 & 45, Li does not specifically disclose however Ng discloses wherein a cyclic prefix length of the non-cell specific paging message is the same or different from a unicast message. (see [0069] cyclic prefix length regarding unicasts).

Regarding claim 2, Li discloses the method of claim 1, however Li does not disclose what Ng discloses wherein the one or more parameters are related to a virtual cell ID common for base stations in a paging broadcast area (virtual cell ID [0157]).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of NG with that of Li. Doing so would conform to well-known standards in the art of invention.
Regarding claim 3, Li discloses the method of claim 1, Li does not specifically disclose however Ng discloses wherein a cyclic prefix length of the non-cell specific paging message is the same or different from a unicast message (see [0069] cyclic prefix length regarding unicasts).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of NG with that of Li. Doing so would conform to well-known standards in the art of invention.


Allowable Subject Matter
Claims 5-10, 31-36, 40-42, 46-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor Jinsong Hu can be reached at (571)272-3965 where attempts to reach the examiner are unsuccessful.



/KHALID W SHAHEED/Primary Examiner, Art Unit 2643